



EXHIBIT 10.2


NVIDIA Corporation
Amended and Restated 2012 Employee Stock Purchase Plan
Adopted by the Compensation Committee: March 22, 2012
Approved by the Stockholders: May 17, 2012
Amended and Restated by the Compensation Committee: April 9, 2014
Approved by the Stockholders: May 23, 2014
Amended and Restated by the Compensation Committee: April 5, 2016
Approved by the Stockholders: May 18, 2016


1.
General; Purpose.



(a)The Plan is intended as the successor to and continuation of the NVIDIA
Corporation 1998 Employee Stock Purchase Plan (the “1998 Plan”). From and after
12:01 a.m. Pacific Standard Time on the Effective Date, no additional rights to
purchase shares of Common Stock will be granted under the 1998 Plan. All rights
to purchase shares granted on or after 12:01 a.m. Pacific Standard Time on the
Effective Date will be granted under this Plan. Any rights to purchase shares of
Common Stock granted under the 1998 Plan will remain subject to the terms of the
1998 Plan and any offering document or other agreements or governing documents
describing the terms and conditions of offerings made pursuant to the 1998 Plan.


(i)
Any shares of Common Stock that would otherwise remain available for future
offerings under the 1998 Plan as of 12:01 a.m. Pacific Standard Time on the
Effective Date (the “1998 Plan's Available Reserve”) will cease to be available
under the 1998 Plan at such time. Instead, that number of shares of Common Stock
equal to the 1998 Plan's Available Reserve will be added to the Share Reserve
(as further described in Section 3(a) below) and be then immediately available
for grants hereunder, up to the maximum number set forth in Section 3(a) below.



(ii)
In addition, from and after 12:01 a.m. Pacific Standard Time on the Effective
Date, with respect to the aggregate number of shares subject, at such time, to
outstanding grants under the 1998 Plan that would, but for the operation of this
sentence, subsequently return to the share reserve of the 1998 Plan (such
shares, the “Returning Shares”), such shares of Common Stock will not return to
the share reserve of the 1998 Plan, and instead that number of shares of Common
Stock equal to the Returning Shares will immediately be added to the Share
Reserve as and when such a share becomes a Returning Share, up to a maximum
number set forth in Section 3(a) below.



(b)The Plan provides a means by which Eligible Employees of the Company and
certain Designated Companies may be given an opportunity to purchase shares of
Common Stock. The Plan permits the Company to grant a series of Purchase Rights
to Eligible Employees.


(c)The Company, by means of the Plan, seeks to retain the services of such
Employees, to secure and retain the services of new Employees and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Related Corporations.


(d)This Plan includes two components: a 423 Component and a Non-423 Component.
It is the intention of the Company to have the 423 Component qualify as an
Employee Stock Purchase Plan. The provisions of the 423 Component, accordingly,
will be construed in a manner that is consistent with the requirements of
Section 423 of the Code. In addition, this Plan authorizes the grant of Purchase
Rights under the Non-423 Component that does not meet the requirements of an
Employee Stock Purchase Plan because of deviations necessary or advisable to
permit or facilitate participation in the Plan by Employees who are foreign
nationals or employed or located outside of the United States while complying
with applicable foreign laws; such Purchase Rights will be granted pursuant to
rules, procedures or subplans adopted by the Board designed to achieve these
objectives for Eligible Employees and the Company and its Related Corporations.
Except as otherwise provided herein or determined by the Board, the Non-423
Component will operate and be administered in the same manner as the 423
Component. In addition, under the 423 Component of the Plan, the Company may
make separate Offerings which vary in terms (although not inconsistent with the
provisions in the Plan and not inconsistent with the requirements of an Employee
Stock Purchase Plan) and the Company will designate which Designated Company is
participating in each separate Offering.





--------------------------------------------------------------------------------







(e)If a Participant transfers employment from the Company or any Designated 423
Corporation participating in the 423 Component to a Designated Non-423
Corporation participating in the Non-423 Component, he or she will immediately
cease to participate in the 423 Component; however, any Contributions made for
the Purchase Period in which such transfer occurs will be transferred to the
Non-423 Component, and such Participant will immediately join the then current
Offering under the Non-423 Component upon the same terms and conditions in
effect for his or her participation in the Plan, except for such modifications
as may be required by applicable law. A Participant who transfers employment
from a Designated Non-423 Corporation participating in the Non-423 Component to
the Company or any Designated 423 Corporation participating in the 423 Component
will remain a Participant in the Non-423 Component until the earlier of (i) the
end of the current Offering Period under the Non-423 Component, or (ii) the
Offering Date of the first Offering in which he or she participates following
such transfer.


2.Administration.


(a)The Board will administer the Plan unless and until the Board delegates
administration of the Plan to a Committee or Committees, as provided in Section
2(c).


(b)The Board will have the power, subject to, and within the limitations of, the
express provisions of the Plan:


(i)
To determine how and when Purchase Rights will be granted and the provisions of
each Offering (which need not be identical), including which Designated 423
Corporations and Designated Non-423 Corporations will participate in the 423
Component or the Non-423 Component.



(ii)
To designate from time to time which Related Corporations of the Company will be
eligible to participate in the Plan as Designated 423 Corporations and
Designated Non-423 Corporations and which Affiliates will be eligible to
participate in the Plan as Designated Non-423 Corporations and also to designate
which Designated Companies will participate in each separate Offering (to the
extent the Company makes separate Offerings).



(iii)
To construe and interpret the Plan and Purchase Rights, and to establish, amend
and revoke rules and regulations for its administration. The Board, in the
exercise of this power, may correct any defect, omission or inconsistency in the
Plan, in a manner and to the extent it deems necessary or expedient to make the
Plan fully effective.



(iv)
To settle all controversies regarding the Plan and Purchase Rights granted under
the Plan.



(v)
To suspend or terminate the Plan at any time as provided in Section 12.



(vi)
To amend the Plan at any time as provided in Section 12.



(vii)
Generally, to exercise such powers and to perform such acts as it deems
necessary or expedient to promote the best interests of the Company and its
Related Corporations and to carry out the intent that the 423 Component be
treated as an Employee Stock Purchase Plan.



(viii)
To adopt such procedures and sub-plans as are necessary or appropriate to permit
or facilitate participation in the Plan by Employees who are foreign nationals
or employed or located outside the United States. Without limiting the
generality of, but consistent with, the foregoing, the Board specifically is
authorized to adopt rules, procedures and subplans, which, for purposes of the
Non-423 Component, may be outside the scope of Section 423 of the Code,
regarding, without limitation, eligibility to participate in the Plan, handling
and making of Contributions, establishment of bank or trust accounts to hold
Contributions, payment of interest, conversion of local currency, obligations to
pay payroll tax, determination of beneficiary designation requirements,
withholding procedures and handling of share issuances, which may vary according
to local requirements.

  
(c)The Board may delegate some or all of the administration of the Plan to a
Committee or Committees. If administration is delegated to a Committee, the
Committee will have, in connection with the administration of the Plan, the
powers theretofore possessed by the Board that have been delegated to the
Committee, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board will thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan,





--------------------------------------------------------------------------------





as may be adopted from time to time by the Board. The Board may retain the
authority to concurrently administer the Plan with the Committee and may, at any
time, revest in the Board some or all of the powers previously delegated.
Whether or not the Board has delegated administration of the Plan to a
Committee, the Board will have the final power to determine all questions of
policy and expediency that may arise in the administration of the Plan.


(d)All determinations, interpretations and constructions made by the Board in
good faith will not be subject to review by any person and will be final,
binding and conclusive on all persons.


3.Shares of Common Stock Subject to the Plan.


(a)Subject to the provisions of Section 11(a) relating to Capitalization
Adjustments, the maximum aggregate number of shares of Common Stock that may be
issued under the Plan will not exceed 77,932,333 shares of Common Stock (the
“Share Reserve”), which number is the sum of (i) 10,000,000 shares that were
approved at the Company’s 2016 Annual Meeting of Stockholders, (ii) 12,500,000
shares that were approved at the Company’s 2014 Annual Meeting of Stockholders,
(iii) 32,000,000 shares that were approved at the Company’s 2012 Annual Meeting
of Stockholders, (iv) the number of shares subject to the 1998 Plan's Available
Reserve, in an amount not to exceed 8,432,333 shares, and (v) the number of
shares that are Returning Shares, as such shares become available from time to
time, in an amount not to exceed 15,000,000 shares.


(b)If any Purchase Right granted under the Plan terminates without having been
exercised in full, the shares of Common Stock not purchased under such Purchase
Right will again become available for issuance under the Plan.


(c)The stock purchasable under the Plan will be shares of authorized but
unissued or reacquired Common Stock, including shares repurchased by the Company
on the open market.


4.Grant of Purchase Rights; Offering.


(a)The Board may from time to time grant or provide for the grant of Purchase
Rights to Eligible Employees under an Offering on Offering Dates selected by the
Board. Each Offering will be in such form and will contain such terms and
conditions as the Board will deem appropriate, and with respect to the 423
Component will comply with the requirement of Section 423(b)(5) of the Code that
all Employees granted Purchase Rights will have the same rights and privileges.
The provisions of separate Offerings need not be identical, but each Offering
will include (through incorporation of the provisions of this Plan by reference
in the document comprising the Offering or otherwise) the period during which
the Offering will be effective, which period will not exceed 27 months beginning
with the Offering Date, and the substance of the provisions contained in
Sections 5 through 8, inclusive.


(b)If a Participant has more than one Purchase Right outstanding under the Plan,
unless he or she otherwise indicates in forms delivered to the Company: (i) each
form will apply to all of his or her Purchase Rights under the Plan; and (ii) a
Purchase Right with a lower exercise price (or an earlier-granted Purchase
Right, if different Purchase Rights have identical exercise prices) will be
exercised to the fullest possible extent before a Purchase Right with a higher
exercise price (or a later-granted Purchase Right if different Purchase Rights
have identical exercise prices) will be exercised.


(c)The Board will have the discretion to structure an Offering so that if the
Fair Market Value of the shares of Common Stock on the first Trading Day of a
new Purchase Period within that Offering is less than or equal to the Fair
Market Value of the shares of Common Stock on the Offering Date, then (i) that
Offering will terminate immediately as of that first Trading Day, and (ii) the
Participants in such terminated Offering will be automatically enrolled in a new
Offering beginning on the first Trading Day of such new Purchase Period.


5.Eligibility.


(a)Purchase Rights may be granted only to Employees of the Company or, as the
Board may designate in accordance with Section 2(b), to Employees of a Related
Corporation or an Affiliate. Except as provided in Section 5(b), an Employee
will not be eligible to be granted Purchase Rights unless, on the Offering Date,
the Employee has been in the employ of the Company, a Related Corporation or an
Affiliate, as the case may be, for such continuous period preceding such
Offering Date as the Board may require, but in no event will the required period
of continuous employment be equal to or greater than two years. In addition, the
Board may (unless prohibited by law) provide that no Employee will be eligible
to be granted Purchase Rights under the Plan unless, on the Offering Date, such
Employee's customary employment with the Company, the Related Corporation or the
Affiliate is more than 20 hours per week and more than five months per calendar
year or such other criteria as the Board may determine consistent with Section
423 of the Code.







--------------------------------------------------------------------------------





(b)The Board may provide that each person who, during the course of an Offering,
first becomes an Eligible Employee will, on or after the day on which such
person becomes an Eligible Employee, receive a Purchase Right under that
Offering, which Purchase Right will thereafter be deemed to be a part of that
Offering. Such Purchase Right will have the same characteristics as any Purchase
Rights originally granted under that Offering, as described herein, except that:


(i)
the date on which such Purchase Right is granted will be the “Offering Date” of
such Purchase Right for all purposes, including determination of the exercise
price of such Purchase Right;



(ii)
the period of the Offering with respect to such Purchase Right will begin on its
Offering Date and end coincident with the end of the original Offering; and



(iii)
the Board may provide that if such person first becomes an Eligible Employee
within a specified period of time before the end of the Offering, he or she will
not receive any Purchase Right under that Offering.



(c)No Employee will be eligible for the grant of any Purchase Rights if,
immediately after any such Purchase Rights are granted, such Employee owns stock
possessing five percent or more of the total combined voting power or value of
all classes of stock of the Company or of any Related Corporation (unless
otherwise required by law). For purposes of this Section 5(c), the rules of
Section 424(d) of the Code will apply in determining the stock ownership of any
Employee, and stock which such Employee may purchase under all outstanding
Purchase Rights and options will be treated as stock owned by such Employee.


(d)As specified by Section 423(b)(8) of the Code, an Eligible Employee may be
granted Purchase Rights only if such Purchase Rights, together with any other
rights granted under all Employee Stock Purchase Plans of the Company and any
Related Corporations, do not permit such Eligible Employee's rights to purchase
stock of the Company or any Related Corporation to accrue at a rate which
exceeds $25,000 of Fair Market Value of such stock (determined at the time such
rights are granted, and which, with respect to the Plan, will be determined as
of their respective Offering Dates) for each calendar year in which such rights
are outstanding at any time.


(e)Officers of the Company and any Designated Company, if they are otherwise
Eligible Employees, will be eligible to participate in Offerings under the Plan.
Notwithstanding the foregoing, the Board may (unless prohibited by law) provide
in an Offering that Employees who are highly compensated Employees within the
meaning of Section 423(b)(4)(D) of the Code will not be eligible to participate.


6.Purchase Rights; Purchase Price.


(a)On each Offering Date, each Eligible Employee will be granted a Purchase
Right under the applicable Offering to purchase up to that number of shares of
Common Stock purchasable either with a percentage or with a maximum dollar
amount, as designated by the Board but in either case not exceeding 15%, of such
Employee's eligible earnings (as defined by the Board in each Offering) during
the period that begins on the Offering Date (or such other date as the Board
determines for a particular Offering) and ends on the date stated in the
Offering, which date will be no later than the end of the Offering.


(b)The Board will establish one or more Purchase Dates during an Offering on
which Purchase Rights granted for that Offering will be exercised and shares of
Common Stock will be purchased in accordance with such Offering.


(c)In connection with each Offering made under the Plan, the Board may specify
(i) a maximum number of shares of Common Stock that may be purchased by any
Participant on any Purchase Date during such Offering, (ii) a maximum aggregate
number of shares of Common Stock that may be purchased by all Participants
pursuant to such Offering, and/or (iii) a maximum aggregate number of shares of
Common Stock that may be purchased by all Participants on any Purchase Date
under the Offering. If the aggregate purchase of shares of Common Stock issuable
upon exercise of Purchase Rights granted under the Offering would exceed any
such maximum aggregate number, then, in the absence of any Board action
otherwise, a pro rata (based on each Participant's accumulated Contributions)
allocation of the shares of Common Stock available will be made in as nearly a
uniform manner as will be practicable and equitable.


(d)The purchase price of shares of Common Stock acquired pursuant to Purchase
Rights will be not less than the lesser of:


(i)
an amount equal to (85%) of the Fair Market Value of the shares of Common Stock
on the Offering Date; or








--------------------------------------------------------------------------------





(ii)
an amount equal to (85%) of the Fair Market Value of the shares of Common Stock
on the applicable Purchase Date.



7.Participation; Withdrawal; Termination.


(a)An Eligible Employee may elect to authorize payroll deductions as the means
of making Contributions by completing and delivering to the Company, within the
time specified in the Offering, an enrollment form provided by the Company. The
enrollment form will specify the amount of Contributions not to exceed the
maximum amount specified by the Board. Each Participant's Contributions will be
credited to a bookkeeping account for such Participant under the Plan and will
be deposited with the general funds of the Company except where applicable law
requires that Contributions be deposited with a third party or otherwise
segregated. If permitted in the Offering, a Participant may reduce (including to
zero) or increase his or her Contributions. If required under applicable law or
if specifically provided in the Offering, in addition to or instead of making
Contributions by payroll deductions, a Participant may make Contributions
through the payment by cash or check or wire transfer prior to a Purchase Date,
in the manner directed by the Company.


(b)During an Offering, a Participant may cease making Contributions and withdraw
from the Offering by delivering to the Company a withdrawal form provided by the
Company. The Company may impose a deadline before a Purchase Date for
withdrawing. Upon such withdrawal, such Participant's Purchase Right in that
Offering will immediately terminate and the Company will distribute to such
Participant all of his or her accumulated but unused Contributions. A
Participant's withdrawal from that Offering will have no effect upon his or her
eligibility to participate in any other Offerings under the Plan, but the
Participant will be required to deliver a new enrollment form to participate in
future Offerings.


(c)Unless otherwise required by applicable law, Purchase Rights granted pursuant
to any Offering under the Plan will terminate immediately if the Participant
either (i) is no longer an Employee for any reason or for no reason or (ii) is
otherwise no longer eligible to participate. The Company will distribute to such
individual all of his or her accumulated but unused Contributions.


(d)During a Participant's lifetime, Purchase Rights will be exercisable only by
such Participant. Purchase Rights are not transferable by a Participant, except
by will, by the laws of descent and distribution, or, if permitted by the
Company, by a beneficiary designation as described in Section 10.


(e)The Company has no obligation to pay interest on Contributions, unless
otherwise required by applicable law.


8.Exercise of Purchase Rights.


(a)On each Purchase Date, each Participant's accumulated Contributions will be
applied to the purchase of shares of Common Stock, up to the maximum number of
shares of Common Stock permitted by the Plan and the applicable Offering, at the
purchase price specified in the Offering. No fractional shares will be issued
unless specifically provided for in the Offering.


(b)If any amount of accumulated Contributions remains in a Participant's account
after the purchase of shares of Common Stock on the final Purchase Date of an
Offering and such remaining amount is less than the amount required to purchase
one share of Common Stock, then such remaining amount will be held in such
Participant's account for the purchase of shares of Common Stock under the next
Offering under the Plan, unless such Participant withdraws from or is not
eligible to participate in such Offering, in which case such amount will be
distributed to such Participant after the final Purchase Date, without interest
(unless otherwise required by applicable law). If the amount of Contributions
remaining in a Participant's account after the purchase of shares of Common
Stock on the final Purchase Date of an Offering is at least equal to the amount
required to purchase one whole share of Common Stock, then such remaining amount
will not roll over to the next Offering and will instead be distributed in full
to such Participant after the final Purchase Date, without interest (unless
otherwise required by applicable law).


(c)No Purchase Rights may be exercised to any extent unless the shares of Common
Stock to be issued upon such exercise under the Plan are covered by an effective
registration statement pursuant to the Securities Act and the Plan is in
material compliance with all applicable laws. If on a Purchase Date the shares
of Common Stock are not so registered or the Plan is not in such compliance, no
Purchase Rights will be exercised on such Purchase Date, and the Purchase Date
will be delayed until the shares of Common Stock are subject to such an
effective registration statement and the Plan is in material compliance, except
that the Purchase Date will in no event be more than 27 months from the Offering
Date. If, on the Purchase Date, as delayed to the maximum extent permissible,
the shares of Common Stock are not registered and the Plan





--------------------------------------------------------------------------------





is not in material compliance with all applicable laws, no Purchase Rights will
be exercised and all accumulated but unused Contributions will be distributed to
the Participants without interest (unless otherwise required under applicable
local law).


9.Covenants of the Company.


The Company will seek to obtain from each federal, state, foreign or other
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Purchase Rights and issue and sell shares of Common
Stock thereunder unless doing so would be an unreasonable cost to the Company
compared to the potential benefit to Eligible Employees which the Company shall
determine at its discretion. If, after commercially reasonable efforts, the
Company is unable to obtain the authority that counsel for the Company deems
necessary for the grant of Purchase Rights or the lawful issuance and sale of
Common Stock under the Plan, and at a commercially reasonable cost, the Company
will be relieved from any liability for failure to grant Purchase Rights and/or
to issue and sell Common Stock upon exercise of such Purchase Rights.
10.
Designation of Beneficiary.



(a)The Company may, but is not obligated to, permit a Participant to submit a
form designating a beneficiary who will receive any shares of Common Stock
and/or Contributions from the Participant's account under the Plan if the
Participant dies before such shares and/or Contributions are delivered to the
Participant. The Company may, but is not obligated to, permit the Participant to
change such designation of beneficiary. Any such designation and/or change must
be on a form approved by the Company.


(b) If a Participant dies, and in the absence of a valid beneficiary
designation, the Company will deliver any shares of Common Stock and/or
Contributions to the executor or administrator of the estate of the Participant.
If no executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its sole discretion, may deliver such shares of Common
Stock and/or Contributions to the Participant's spouse, dependents or relatives,
or if no spouse, dependent or relative is known to the Company, then to such
other person as the Company may designate.


11.Adjustments upon Changes in Common Stock; Corporate Transactions.


(a)On a Capitalization Adjustment, the Board will appropriately and
proportionately adjust: (i) the class(es) and maximum number of securities
subject to the Plan pursuant to Section 3(a); (ii) the class(es) and number of
securities subject to, and the purchase price applicable to outstanding
Offerings and Purchase Rights; and (iii) the class(es) and number of securities
that are the subject of the purchase limits under each ongoing Offering. The
Board will make these adjustments, and its determination will be final, binding
and conclusive.


(b)On a Corporate Transaction, then: (i) any surviving corporation or acquiring
corporation (or the surviving or acquiring corporation's parent company) may
assume or continue outstanding Purchase Rights or may substitute similar rights
(including a right to acquire the same consideration paid to the stockholders in
the Corporate Transaction) for outstanding Purchase Rights; or (ii) if any
surviving or acquiring corporation (or its parent company) does not assume or
continue such Purchase Rights or does not substitute similar rights for such
Purchase Rights, then the Participants' accumulated Contributions will be used
to purchase shares of Common Stock within ten business days prior to the
Corporate Transaction under the outstanding Purchase Rights, and the Purchase
Rights will terminate immediately after such purchase.


12.Amendment, Termination or Suspension of the Plan.


(a)The Board may amend the Plan at any time in any respect the Board deems
necessary or advisable. However, except as provided in Section 11(a) relating to
Capitalization Adjustments, stockholder approval will be required for any
amendment of the Plan for which stockholder approval is required by applicable
law or listing requirements, including any amendment that either (i) materially
increases the number of shares of Common Stock available for issuance under the
Plan, (ii) materially expands the class of individuals eligible to become
Participants and receive Purchase Rights, (iii) materially increases the
benefits accruing to Participants under the Plan or materially reduces the price
at which shares of Common Stock may be purchased under the Plan, (iv) materially
extends the term of the Plan, or (v) expands the types of awards available for
issuance under the Plan, but in each of (i) through (v) above only to the extent
stockholder approval is required by applicable law or listing requirements.


(b)The Board may suspend or terminate the Plan at any time. No Purchase Rights
may be granted under the Plan while the Plan is suspended or after it is
terminated.







--------------------------------------------------------------------------------





(c)Any benefits, privileges, entitlements and obligations under any outstanding
Purchase Rights granted before an amendment, suspension or termination of the
Plan will not be materially impaired by any such amendment, suspension or
termination except (i) with the consent of the person to whom such Purchase
Rights were granted, (ii) as necessary to comply with any laws, listing
requirements, or governmental regulations (including, without limitation, the
provisions of Section 423 of the Code and the regulations and other interpretive
guidance issued thereunder relating to Employee Stock Purchase Plans) including
without limitation any such regulations or other guidance that may be issued or
amended after the Effective Date, or (iii) as necessary to obtain or maintain
favorable tax, listing, or regulatory treatment. To be clear, the Board may
amend outstanding Purchase Rights without a Participant's consent if such
amendment is necessary to ensure that the Purchase Right and/or the Plan comply
with the requirements of Section 423 of the Code.


13.Code Section 409A; Tax Qualification.


(a)Purchase Rights granted under the 423 Component are intended to be exempt
from the application of Section 409A of the Code under Treasury Regulation
Section 1.409A-1(b)(5)(ii). Purchase Rights granted under the Non-423 Component
to U.S. taxpayers are intended to be exempt from the application of Section 409A
of the Code under the short-term deferral exception and any ambiguities will be
construed and interpreted in accordance with such intent. Subject to Section
13(b) hereof, Purchase Rights granted to U.S. taxpayers under the Non-423
Component will be subject to such terms and conditions that will permit such
Purchase Rights to satisfy the requirements of the short-term deferral exception
available under Section 409A of the Code, including the requirement that the
shares subject to a Purchase Right be delivered within the short-term deferral
period. Subject to Section 13(b) hereof, in the case of a Participant who would
otherwise be subject to Section 409A of the Code, to the extent the Board
determines that a Purchase Right or the exercise, payment, settlement or
deferral thereof is subject to Section 409A of the Code, the Purchase Right will
be granted, exercised, paid, settled or deferred in a manner that will comply
with Section 409A of the Code, including U.S. Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the adoption of
the Plan. Notwithstanding the foregoing, the Company will have no liability to a
Participant or any other party if the Purchase Right that is intended to be
exempt from or compliant with Section 409A of the Code is not so exempt or
compliant or for any action taken by the Board with respect thereto.


(b)Although the Company may endeavor to (i) qualify a Purchase Right for
favorable tax treatment under the laws of the United States or jurisdictions
outside of the United States or (ii) avoid adverse tax treatment (e.g., under
Section 409A of the Code), the Company makes no representation to that effect
and expressly disavows any covenant to maintain favorable or avoid unfavorable
tax treatment, notwithstanding anything to the contrary in this Plan, including
Section 13(a) hereof. The Company will be unconstrained in its corporate
activities without regard to the potential negative tax impact on Participants
under the Plan.


14.Effective Date of Plan.


The Plan will become effective on the Effective Date. No Purchase Rights will be
exercised unless and until the Plan has been approved by the stockholders of the
Company, which approval must be within 12 months before or after the date the
Plan is adopted (or if required under Section 12(a) above, materially amended)
by the Board.
15.
Miscellaneous Provisions.



(a)Proceeds from the sale of shares of Common Stock pursuant to Purchase Rights
will constitute general funds of the Company.


(b)A Participant will not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, shares of Common Stock subject to Purchase
Rights unless and until the Participant's shares of Common Stock acquired upon
exercise of Purchase Rights are recorded in the books of the Company (or its
transfer agent).


(c)The Plan and Offering do not constitute an employment contract. Nothing in
the Plan or in the Offering will in any way alter the at will nature of a
Participant's employment, if applicable, or be deemed to create in any way
whatsoever any obligation on the part of any Participant to continue in the
employ of the Company or a Related Corporation or an Affiliate, or on the part
of the Company or a Related Corporation or an Affiliate to continue the
employment of a Participant.


(d)The provisions of the Plan will be governed by the laws of the State of
California without resort to that state's conflicts of laws rules.







--------------------------------------------------------------------------------





(e)If any particular provision of the Plan is found to be invalid or otherwise
unenforceable, such provision will not affect the other provisions of the Plan,
but the Plan will be construed in all respects as if such invalid provision were
omitted.


16.Definitions.


As used in the Plan, the following definitions will apply to the capitalized
terms indicated below:
(a)“423 Component” means the part of the Plan, which excludes the Non-423
Component, pursuant to which Purchase Rights that satisfy the requirements for
Employee Stock Purchase Plans may be granted to Eligible Employees.


(b)“Affiliate” means any branch or representative office of a Related
Corporation, as determined by the Board, whether now or hereafter existing.


(c) “Board” means the Board of Directors of the Company.


(d) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Purchase Right after the Effective Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, liquidating dividend,
combination of shares, exchange of shares, change in corporate structure or
other similar equity restructuring transaction, as that term is used in
Financial Accounting Standards Board Accounting Standards Codification Topic 718
(or any successor thereto). Notwithstanding the foregoing, the conversion of any
convertible securities of the Company will not be treated as a Capitalization
Adjustment.


(e)“Code” means the U.S. Internal Revenue Code of 1986, as amended.


(f)“Committee” means a committee of one or more members of the Board to whom
authority has been delegated by the Board.


(g)“Common Stock” means the common stock of the Company.


(h)“Company” means NVIDIA Corporation, a Delaware corporation.


(i)“Contributions” means the payroll deductions and other additional payments
specifically provided for in the Offering that a Participant contributes to fund
the exercise of a Purchase Right. A Participant may make additional payments
into his or her account if specifically provided for in the Offering, and then
only if the Participant has not already had the maximum permitted amount
withheld during the Offering through payroll deductions.


(j)“Corporate Transaction” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:


(i)
the consummation of a sale or other disposition of all or substantially all, as
determined by the Board in its sole discretion, of the consolidated assets of
the Company and its Subsidiaries;



(ii)
the consummation of a sale or other disposition of at least 50% of the
outstanding securities of the Company;



(iii)
the consummation of a merger, consolidation or similar transaction following
which the Company is not the surviving corporation; or



(iv)
the consummation of a merger, consolidation or similar transaction following
which the Company is the surviving corporation but the shares of Common Stock
outstanding immediately preceding the merger, consolidation or similar
transaction are converted or exchanged by virtue of the merger, consolidation or
similar transaction into other property, whether in the form of securities, cash
or otherwise.



To the extent required for compliance with Section 409A of the Code, in no event
will an event be deemed a Corporate Transaction if such transaction is not also
a “change in the ownership or effective control of” the Company or “a change in
the ownership of a substantial portion of the asset of” the Company as
determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard to
any alternative definition thereunder).





--------------------------------------------------------------------------------





(k)“Designated Non-423 Corporation” means any Related Corporation or Affiliate
selected by the Board as eligible to participate in the Non-423 Component.


(l)“Designated Company” means a Designated Non-423 Corporation or Designated 423
Corporation.


(m)“Designated 423 Corporation” means any Related Corporation selected by the
Board as eligible to participate in the 423 Component.


(n)“Director” means a member of the Board.


(o)“Effective Date” means the effective date of this Plan document, which is the
date of the 2012 Annual Meeting of Shareholders of the Company provided this
Plan is approved by the Company's stockholders at such meeting.


(p)“Eligible Employee” means an Employee who meets the requirements set forth in
the document(s) governing the Offering for eligibility to participate in the
Offering, provided that such Employee also meets the requirements for
eligibility to participate set forth in the Plan.


(q)“Employee” means any person, including an Officer or Director, who is treated
as an employee in the records of the Company or a Related Corporation (including
an Affiliate). However, service solely as a Director, or payment of a fee for
such services, will not cause a Director to be considered an “Employee” for
purposes of the Plan.


(r)“Employee Stock Purchase Plan” means a plan that grants Purchase Rights
intended to be options issued under an “employee stock purchase plan,” as that
term is defined in Section 423(b) of the Code.


(s)“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.


(t)“Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:


(i)
If the Common Stock is listed on any established stock exchange or traded on any
established market, the Fair Market Value of a share of Common Stock will be the
closing sales price for such stock as quoted on such exchange or market (or the
exchange or market with the greatest volume of trading in the Common Stock) on
the date of determination, as reported in such source as the Board deems
reliable. Unless otherwise provided by the Board, if there is no closing sales
price for the Common Stock on the date of determination, then the Fair Market
Value will be the closing sales price on the last preceding date for which such
quotation exists.



(ii)
In the absence of such markets for the Common Stock, the Fair Market Value will
be determined by the Board in good faith in compliance with applicable laws.



(u) “Non-423 Component” means the part of the Plan, which excludes the 423
Component, pursuant to which Purchase Rights that are not intended to satisfy
the requirements for Employee Stock Purchase Plans may be granted to Eligible
Employees.


(v)“Offering” means the grant to Eligible Employees of Purchase Rights, with the
exercise of those Purchase Rights automatically occurring at the end of one or
more Purchase Periods. The terms and conditions of an Offering will generally be
set forth in the “Offering Document” approved by the Board for that Offering.


(w)“Offering Date” means a date selected by the Board for an Offering to
commence.


(x)“Officer” means a person who is an officer of the Company or a Related
Corporation within the meaning of Section 16 of the Exchange Act and the rules
and regulations promulgated thereunder.


(y)“Participant” means an Eligible Employee who holds an outstanding Purchase
Right.


(z)“Plan” means this NVIDIA Corporation Amended and Restated 2012 Employee Stock
Purchase Plan, including both the 423 and Non-423 Components, as amended from
time to time.


(aa)“Purchase Date” means one or more dates during an Offering selected by the
Board on which Purchase Rights will be exercised and on which purchases of
shares of Common Stock will be carried out in accordance with such Offering.





--------------------------------------------------------------------------------







(bb) “Purchase Period” means a period of time specified within an Offering,
generally beginning on the Offering Date or on the first Trading Day following a
Purchase Date, and ending on a Purchase Date. An Offering may consist of one or
more Purchase Periods.


(cc) “Purchase Right” means an option to purchase shares of Common Stock granted
pursuant to the Plan.


(dd) “Related Corporation” means any “parent corporation” or “subsidiary
corporation” of the Company whether now or subsequently established, as those
terms are defined in Sections 424(e) and 424(f), respectively, of the Code.


(ee) “Securities Act” means the U.S. Securities Act of 1933, as amended.


(ff) “Trading Day” means any day on which the exchange(s) or market(s) on which
shares of Common Stock are listed, including but not limited to the NYSE, Nasdaq
Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market or any
successors thereto, is open for trading.





